      Case 1:17-cr-00026-AW-GRJ Document 94 Filed 07/02/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                                 Case Nos. 1:17-cr-26-AW-GRJ
                                                              1:20-cv-43-AW-GRJ
WILLIAM LONNIE JENKINS
_________________________________/

                                     ORDER

      I have reviewed the magistrate judge=s April 23, 2020 Report and

Recommendation. ECF No. 93. There have been no objections.

      In 2018, the court sentenced William Lonnie Jenkins to 185 months. ECF No.

81. A few months later, Jenkins filed his pro se “Motion to Correct Unconstitutional

Sentence.” ECF No. 83. Based on the relief the motion sought, I directed that it be

docketed as a § 2255 motion and assigned to the magistrate judge. ECF No. 88.

      As the magistrate judge correctly noted, to recharacterize a motion as a § 2255

motion, a court must (1) provide notice to movant of the possible recharacterization,

(2) warn the movant that the recharacterization will limit subsequent § 2255

motions, and (3) give the movant an opportunity to withdraw the motion or amend

it to include all available § 2255 claims. Castro v. United States, 540 U.S. 375

(2003). The magistrate judge afforded proper notice as Castro requires, directing

Jenkins to file an amended § 2255 motion (on the proper form) if he wished to pursue

§ 2255 relief. ECF No. 90. It directed him to file a request for voluntary dismissal if
      Case 1:17-cr-00026-AW-GRJ Document 94 Filed 07/02/20 Page 2 of 2


                                                                         Page 2 of 2

he did not wish to pursue § 2255 relief. Jenkins did neither. The magistrate judge

issued another order, again directing a response. ECF No. 92. Jenkins did not

respond to that order either.

      I agree with the magistrate judge that the § 2255 proceeding should be

dismissed without prejudice for failure to comply with a court order. The clerk will

terminate the motion (ECF No. 89) and enter a judgment in the civil case that says

“This § 2255 case is dismissed without prejudice for failure to comply with a court

order.” The clerk will then close both case files.

      SO ORDERED on July 2, 2020.

                                 s/ Allen Winsor
                                 United States District Judge
